FILED
                            NOT FOR PUBLICATION
                                                                            DEC 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GAREN SHAMEYAN,                                  No.   14-70987

              Petitioner,                        Agency No. A045-639-232

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 8, 2016**
                                Pasadena, California

Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.

      Garen Shameyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’s (BIA) denial of his motion to reconsider and

reopen.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shameyan’s only argument on appeal—that the BIA erred in not reopening

his case in light of our decision in Quintero-Salazar v. Keisler, 506 F.3d 688 (9th

Cir. 2007)—involves an exercise of the BIA’s sua sponte authority.1 See In re

G–D–, 22 I. & N. Dec. 1132, 1135 (BIA 1999). Shameyan does not claim that the

BIA made any legal or constitutional error, cf. Bonilla v. Lynch, 840 F.3d 575, 588

(9th Cir. 2016), and we lack jurisdiction to review the BIA’s discretionary decision

not to reopen proceedings sua sponte, see Mejia–Hernandez v. Holder, 633 F.3d

818, 823–24 (9th Cir. 2011).

      PETITION DISMISSED.




      1
        Shameyan waived his claims that the BIA erred in rejecting Dr. Jasmine
Tehrani’s psychological evaluation, and that the BIA erred in reaffirming its prior
decision denying equitable tolling. See Martinez-Serrano v. INS, 94 F.3d 1256,
1259 (9th Cir. 1996).
                                          2